DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 9/21/2021, are accepted and appreciated by the examiner. Applicant has amended claims 1 and 6. Applicant’s amendments are sufficient to overcome the previous 112, 101 and 102 rejections.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 6 are allowable because the closest prior art (see attached PTO-892) fails to disclose or render obvious the limitations of “ascertaining, by the one or more computer processors, a remaining service life prediction for the machine for each of the plurality of mutually independent simulations; supplying, by the one or more computer processors, the ascertained remaining service life predictions for the machine and characteristic data that describe properties of the machine to the neural network, weighting, by the neural network, the ascertained remaining service life predictions for the machine; outputting, by the neural network, wherein the neural network outputs weightings for the remaining service life predictions found in the weighting step” While the Garcia reference (US 2018/0143257) does disclose multiple weighting estimates used in fusion (see paragraph 0129) it fails to disclose that such weighting is of an ascertained remaining service life which is determined my multiple, mutually independent simulations as required by the claim. Further, the amended claim language positively claims an integration into a practical application, as argued by the applicant in the remarks filed 9/21/2021, and therefore the previous 101 rejections are withdrawn. 
Dependent claims 2-5 and 7-9 are allowable due to their dependence on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555.  The examiner can normally be reached on M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896